Exhibit 10.36

 
July 7, 2009
 
Sirs
 
Parque Cibernetico de Santo Domingo, S. A. Santo Domingo
 
Dominican Republic
 
Dear Sirs:
 
Set forth herein are the principal terms and conditions that Sunovia Energy
Technologies, Inc., an American company, domiciled at 6408 Parkland Drive, Suite
104, Sarasota, Florida 34243, United States of America (hereinafter Sunovia),
and Parque Cibernetico de Santo Domingo, S. A. (hereinafter the "Parque"), a
Dominican company, domiciled at Autopista Las Americas Km 27 'A, La Caleta, Boca
Chica, Provincia de Santo Domingo Este, Dominican Republic, have discussed to
this date, in order to undertake a joint venture with regard to the development
and installation by Sunovia of a 20 MW solar plant facility within the property
of the "Parque" (the Solar Plant), based on the feasibility study to be carried
out by Sunovia and a provisional concession that is to be granted by the
Comision Nacional de Energia de la Republica Dominicana (the Commission) under
the terms of the Law 57-08 on Renewable Energy (the "Renewable Energy Law").
 
The general terms that have been agreed upon by the Parties are the following:
 
1.       
20 MW Solar Plant: Sunovia proposes to build and develop a 20 MW solar facility
using concentrator photovoltaic (CPV) solar energy technology, by the end of
year 2012, with up to an additional 80 MW (for a total of 100 MW) within the 12
months following its start date. The start date shall be concreted by Sunovia
upon the successful conclusion of the tasks described in the Project Study
Outline during the provisional concession period. The evaluation and prospection
studies necessary for the installation and development of the Solar Plant shall
initiate as soon as Sunovia deems it practicable, once the Commission has
granted the provisional concession to that end.

 
2.       
The Space:  The Parque will provide Sunovia the land and/or space necessary for
the installation of the Solar Plant within the perimeter of the Parque
Cibernetico, at no cost, for a minimum of twenty five (25) years starting at the
end of the provisional concession period, with subsequent 5-year automatic
extensions provided certain parameters to be agreed upon by the Parties in the
definitive agreement, are met. The geographical coordinates of the land/or space
where the Solar Plant is going to be installed will be determined in the
definitive agreement. The Parque hereby authorizes Sunovia to start using the
Land in order to carry out the studies, analysis, prospections, and in general,
everything that is required to explore the feasibility of the installation and
development of the Solar Plant, within the provisional concession period. The
"Parque" will fully cooperate with Sunovia so that Sunovia can obtain all that
is necessary to meet the Solar Plant required standards, in accordance with the
Project Study Outline.

     3.    
The Facility:  The "Parque" agrees to provide a twenty five thousand (25,000)
square feet facility satisfactory to Sunovia, within the perimeter of the Parque
Cibernetico, for a minimum five years term beginning January 1st, 2011, at a
competitive market rate that is mutually agreeable to the parties, for the
assembly of the solar systems and potentially, LED lighting fixtures.

 
 
 

--------------------------------------------------------------------------------

 
    4.        
Marketing and Sale. The "Parque" will be responsible for marketing and selling,
on a non-exclusive basis, the solar energy generated by the Solar Plant to its
Customers as well as to Customers outside the perimeter of the Park
(collectively, "the Customers); and guarantees to Sunovia that any and all
energy generated by the Solar Plant will be purchased and paid for by the
Customers.

 
The price of sale per Kwh of the energy generated by Sunovia will be determined
by The Parties in the definitive agreement.
 
     5.    
Profit Distribution: Sunovia and the "Parque" have agreed to a profit
distribution of fifty percent (50%) each, of the net income to be eventually
generated by the Solar Plant directly from the sale of solar energy to
Customers, provided that any Financing required will have to be serviced prior
to any profit split and provided such profit split will be for the; same term of
the use of the land and/or space. The financing requirement will be determined
by The Parties prior to the execution of the final agreement. The "Parque" and
Sunovia will define the legal instrument that best fits the profit distribution
agreement, whether it is a Company, a shareholders agreement, a commercial
agreement, among others.

 
     6.       
Conditions Precedent to a Definitive Agreement. The parties shall promptly
commence negotiation of: a) the definitive agreement regarding the land or/and
space where the Solar Plant is to be installed; b) the definitive agreement
regarding the 25,000 square feet facility; c) the determination of the financial
requirements and the profit distribution agreement provided it is done
separately and any other contract or agreement that needs to be drafted to cover
the issues negotiated. The execution of such agreements shall be contingent upon
(a) granting of the provisional concession specified in Article 1 Letter i) and
Article 16 of the Renewable Energy Law by the Commission to Sunovia; and b) such
agreements indicated in letters a) b) and c) being satisfactory in form and
substance to the Parties. Whether or not the Parties enter into the definitive
agreements with respect to the proposed transaction, each of the parties hereto
will pay its own out-of-pocket expenses in connection with the proposed
transaction.

 
     7.
 Termination. It is of great importance for Sunovia to benefit from the
incentives established by the Renewable Energy Law and its regulation.
Therefore, it is acknowledged by the "Parque" that Sunovia will apply before the
Commission for the provisional concession to carry out the evaluation necessary
for the construction of the Solar Plant, and later on, based on the results of
such evaluation, it will apply for the definitive concession that will entitle
Sunovia to benefit from the incentives created by the Renewable Energy Law an
its regulation. In the event that Sunovia does not obtain the concessions and
permits from the Comision Nacional de Energia



 
 
 

--------------------------------------------------------------------------------

 
 
and/or the permits from any other competent authority of the Dominican Republic,
which are material or necessary to build and develop the Solar Plant, it is
understood that this Letter of Intent shall be considered terminated, without
any liability, upon written notification from Sunovia to the "Parque". Likewise,
in the event that Sunovia decides not to carry out the Project, this Letter of
Intent will terminate without any liability for the Parties, upon written
notification from Sunovia to the "Parque" at least ten (10) days in advance.
 
8.       
Counterparts: This letter of intent may be executed in two or more counterparts,
each of which may bear the execution of some or all of the parties but all of
which, taken together, shall constitute a single instrument.

 
This letter supersedes any prior discussions or agreements of the parties.
 
9.       
Applicable Law and Jurisdiction: The terms of this Letter of Intent shall be
governed by the laws of the Dominican Republic. In the event any conflict arises
with regard to the construction, interpretation, enforcement, termination or any
cause related directly to this Letter of Intent and/or its subsequent definitive
agreements, the Parties agree to submit the litigation to binding arbitration,
in accordance with the Ruling of Arbitration of the Consejo de Conciliacion y
Arbitraje de la Camara de Comercio de Santo Domingo, Inc.

 
Please indicate your concurrence to the foregoing by signing the enclosed copy
of this letter and returning it to us at your earliest convenience.
 
Very truly yours,
 
 
 
SUNOVIA ENERGY TECHNOLOGIES, INC.
 
arl Smith President and CEO
 
Accepted by:
PARQUE CIBERNETICO DE SANTO DOMINGO, S.A. on date: July 7, 2009